Citation Nr: 0633024	
Decision Date: 10/25/06    Archive Date: 10/31/06

DOCKET NO.  04-09 780	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for a skin disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel




INTRODUCTION

The appellant is a veteran who served on active duty from 
January 1970 to January 1972.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2003 rating decision .  The 
appeal was subsequently developed by the Newark, New Jersey, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  


FINDINGS OF FACT

1.  All relevant evidence necessary for the equitable 
disposition of the issue on appeal was obtained.

2.  The evidence of record includes a diagnosis of PTSD, but 
does not indicate the disorder is associated with any 
established event, injury, or disease during active service.

3.  The evidence of record includes a diagnosis of a present 
skin disorder, but does not indicate the disorder is 
associated with any established event, injury, or disease 
during active service.


CONCLUSIONS OF LAW

1.  PTSD was not incurred in or aggravated by service nor as 
a result of any established event, injury, or disease during 
active service.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 
2005); 38 C.F.R. §§ 3.303, 3.304 (2006).

2.  A skin disorder was not incurred in or aggravated by 
service nor as a result of any established event, injury, or 
disease during active service.  38 U.S.C.A. §§ 1110, 1116, 
5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.303, 3.307, 
3.309 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2005).  In this case, 
the veteran was notified of the VCAA duties to assist and of 
the information and evidence necessary to substantiate his 
claims by correspondence dated in October 2002.  He was 
provided additional specific notice as to the information 
necessary to assist in verifying his PTSD claim in separate 
correspondence dated in October 2002.  Adequate opportunities 
to submit evidence and request assistance have been provided.  

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (hereinafter "the Court") in 
Dingess v. Nicholson, 19 Vet. App. 473 (2006), found that the 
VCAA notice requirements applied to all elements of a claim.  
Here, the notice requirements pertinent to the issues 
addressed in this decision have been met and all identified 
and authorized records relevant to these matters have been 
requested or obtained.  Because of the decisions in this 
case, any deficiency in the initial notice to the veteran of 
the duty to notify and duty to assist in claims involving a 
disability rating and an effective date for the award of 
benefits is harmless error.  

While the VCAA duty to assist requires that VA make 
reasonable efforts to assist claimants in obtaining evidence 
necessary to substantiate a claim, in the case of records 
requested to corroborate a claimed stressful event in service 
the claimant must provide information sufficient for the 
records custodian to conduct a search.  38 C.F.R. 
§ 3.159(c)(2).  In this case, the veteran is shown to have 
been adequately advised of the type of information necessary 
for additional assistance on his behalf, but that he has not 
provided any specific information as to these matters.  
Although the veteran's service representative has submitted 
research showing three combat casualties from the veteran's 
assigned Marine Air Group while he was in Vietnam, there is 
no indication the veteran knew these persons or was exposed 
to these traumatic incidents.  The events the veteran 
describes as having been distressing to him are either too 
vague and/or of the type of nature that are unlikely to have 
been included in any service report.  In fact, the veteran 
has provided no indication that his claimed stressor or 
combat related events were reported in any manner.  In the 
absence of probative evidence of an established event, 
injury, or disease related to these matters, the Board finds 
there is no reasonable possibility that an additional medical 
opinion would substantiate his PTSD claim.  Further attempts 
to obtain additional evidence would be futile.  The available 
medical evidence is sufficient for adequate determinations.  
There has been substantial compliance with all pertinent VA 
law and regulations, and to move forward with the claims 
would not cause any prejudice to the appellant.

Service Connection Claim

Service connection may be granted for a disability resulting 
from personal injury suffered or disease contracted in line 
of duty or for aggravation of preexisting injury suffered or 
disease contracted in line of duty.  38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. § 3.303 (2006).  

In the case of a veteran who engaged in combat with the enemy 
in active service with a military, naval, or air organization 
of the United States during a period of war, the Secretary of 
VA shall accept as sufficient proof of service-connection of 
any disease or injury alleged to have been incurred in or 
aggravated by such service satisfactory lay or other evidence 
of service incurrence or aggravation of such injury or 
disease, if consistent with the circumstances, conditions, or 
hardships of such service, notwithstanding the fact that 
there is no official record of such incurrence or aggravation 
in such service.  38 U.S.C.A. § 1154(b) (West 2002); 
38 C.F.R. § 3.304(d) (2006).

VA's General Counsel has held in a precedent opinion that 
"the ordinary meaning of the phrase 'engaged in combat with 
the enemy,' as used in 38 U.S.C.A. § 1154(b), requires that a 
veteran participated in events constituting an actual fight 
or encounter with a military foe or hostile unit or 
instrumentality."  The determination as to whether evidence 
establishes that a veteran engaged in combat with the enemy 
must be resolved on a case-by-case basis with evaluation of 
all pertinent evidence and assessment of the credibility, 
probative value, and relative weight of the evidence.  
VAOGCPREC 12-99 (Oct. 18, 1999).

Pertinent case law also provides that 38 U.S.C.A. § 1154(b) 
does not create a presumption of service connection for a 
combat veteran's alleged disability, and that the veteran is 
required to meet his evidentiary burden as to service 
connection such as whether there is a current disability or 
whether there is a nexus to service which both require 
competent medical evidence.  See Collette v. Brown, 82 F.3d 
389, 392 (1996).

For PTSD claims VA law provides that service connection 
"requires medical evidence diagnosing the condition in 
accordance with § 4.125(a) of this chapter; a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor occurred. . . ."  38 C.F.R. 
§ 3.304(f) (2006).  Section 4.125(a), 38 C.F.R., incorporates 
the 4th edition of the American Psychiatric Association's 
Diagnostic and Statistical Manual for Mental Disorders (DSM-
IV) as the governing criteria for diagnosing PTSD.  

The Court has held that credible supporting evidence of the 
actual occurrence of an in-service stressor cannot consist 
solely of after-the-fact medical nexus evidence.  See Moreau 
v. Brown, 9 Vet. App. 389, 396 (1996).  

Certain disorders associated with herbicide agent exposure in 
service may be presumed service connected.  See 38 U.S.C.A. 
§ 1116 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2006).  
Veterans diagnosed with an enumerated disease who, during 
active service, served in the Republic of Vietnam during the 
period beginning on January 9, 1962, and ending on 
May 7, 1975, shall be presumed to have been exposed to an 
herbicide agent, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service.  38 C.F.R. § 3.307.

VA, under the authority of the Agent Orange Act of 1991, has 
determined that a presumption of service connection based on 
exposure to herbicides used in the Republic of Vietnam during 
the Vietnam era is not warranted for disorders which are not 
enumerated by regulation.  See 61 Fed. Reg. 41442 (1996).  

The U.S. Court of Appeals for the Federal Circuit (Federal 
Circuit) has also held that when a claimed disorder is not 
included as a presumptive disorder direct service connection 
may nevertheless be established by evidence demonstrating 
that the disease was in fact "incurred" during the service.  
See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

In addition, service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes the disease 
was incurred in service.  38 C.F.R. § 3.303(d).  For the 
showing of chronic disease in service, there are required a 
combination of manifestations sufficient to identify a 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word chronic.  
Continuity of symptomatology is required only where the 
condition noted during service is not, in fact, shown to be 
chronic or when the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).

In order to prevail on the issue of service connection on the 
merits, there must be medical evidence of (1) a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  
The Federal Circuit has held that a veteran seeking 
disability benefits must establish the existence of a 
disability and a connection between service and the 
disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).

The Court has held that where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required.  Grottveit v. Brown, 5 Vet. 
App. 91 (1993); see also Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  The Federal Circuit has also recognized the 
Board's "authority to discount the weight and probity of 
evidence in light of its own inherent characteristics and its 
relationship to other items of evidence."  Madden v. Gober, 
125 F.3d 1477, 1481 (Fed. Cir. 1997).  VA is free to favor 
one medical opinion over another provided it offers an 
adequate basis for doing so.  See Owens v. Brown, 7 Vet. App. 
429 (1995).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 3.102 (2006).

Service records show the veteran arrived in Da Nang, Vietnam, 
on February 22, 1971, and departed on June 10, 1971, and that 
during this period he participated in a campaign against 
communist aggression.  He was awarded the National Defense 
Service Medal and the Vietnam Service Medal, but is not shown 
to have received any awards indicative of combat.  Records 
show his primary duties were as an automobile mechanic and he 
has reported he drove vehicles transporting persons and 
supplies to the field.  

In this case, service medical records are negative for 
complaint, treatment, or diagnosis of PTSD.  An entry in 
February 1970 noted complaints of a rash under the arms.  It 
resolved with the use of Benedryl.  His January 1972 
separation examination revealed normal skin and psychiatric 
clinical evaluations.  Similar findings were reported on 
reserve service examinations in February 1976, June 1976, and 
February 1978.

The veteran contends that he has PTSD as a result of events 
in service involving having "V.C." approach his vehicle, 
hearing loud noises while driving alone, witnessing a friend 
known as "Lox" badly burned on a garbage detail, having a 
friend known as "Baby Boy" burned on December 14, 1970, and 
having seen disfigured bodies.  He claimed his skin disorder 
was incurred as a result of Agent Orange exposure.

VA treatment records include diagnoses of PTSD without 
opinion as to etiology.  On VA examination in January 2003 
the veteran reported stressors including having seen injured 
persons, having seen a badly burned person, and having seen 
gas grenades exploding.  He reported subjective symptoms of 
nightmares and flashbacks, hypervigilance, startling easily, 
isolating himself, sleeping poorly, and having depression and 
anger.  It was noted he had a history of cocaine dependence 
and a legal history significant for drug-related charges.  
Axis I diagnoses of PTSD and cocaine dependence, in 
remission, were provided.

On VA dermatology examination in January 2003 the veteran 
reported a history of having been in areas sprayed with Agent 
Orange.  The diagnosis was chronic palmar plantar 
hyperhidrosis.  No opinion as to etiology was provided.

Based upon the evidence of record, the Board finds there are 
present diagnoses of PTSD and a skin disorder; however, there 
is no competent evidence indicating that these disorders are 
associated with any established event, injury, or disease 
during active service.  It has not been shown by credible 
supporting evidence that a claimed in-service stressor 
occurred nor has it been demonstrated that hyperhidrosis was 
incurred as a result of active service.  It is significant to 
note that hyperhidrosis is not a skin disorder that is 
recognized by VA as associated with exposure to Agent Orange.  
While the veteran may be assumed to have been exposed to 
Agent Orange in Vietnam, presumptive service connection 
cannot be established for his present skin disorder.  There 
is also no evidence of treatment for any psychiatric or skin 
disorders prior to 2002, a period of approximately 30 years 
after service discharge.  

Although it has been asserted that the veteran was engaged in 
combat with the enemy during service in Vietnam, no actual 
combat incident has been verified nor has sufficient 
verifiable information been provided to warrant additional VA 
assistance.  The Board finds the requirements for recognition 
as a combat veteran for VA compensation purposes have not 
been met.  

While the veteran believes he has PTSD and a skin disorder as 
a result of active service, he is not a licensed medical 
practitioner and is not competent to offer opinions on 
questions of medical causation or diagnosis.  Grottveit, 5 
Vet. App. 91; Espiritu, 2 Vet. App. 492.  Therefore, the 
Board finds entitlement to service connection is not 
warranted.

When all the evidence is assembled VA is then responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990); Ortiz v. Principi, 274 
F. 3d 1361 (Fed. Cir. 2001).  The preponderance of the 
evidence is against the claims.


ORDER

Entitlement to service connection for PTSD is denied.

Entitlement to service connection for a skin disorder is 
denied.



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


